DETAILED ACTION
Claims 3, 9, and 15 objected to for minor informalities.
Claims 3-5, 9-11, and 15-17 rejected as indefinite under 35 USC §112(b).
Claims 1-18 rejected under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 3, 9, and 15 objected to because of the following informalities:
Claims 3, 9, and 15 recite "the second message." Examiner requests amendment to "the second alert message," as recited in the independent claims for terminology consistency.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 9-11, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The primary issue with the dependent claims is that they reference optional limitations in the independent claims. The optional limitation is "performing at least one of: presenting a second alert message … and presenting one or more alternative words for the next word." Because of the "at least one of" language, the three possible interpretations of this limitation are (A) only presenting a second alert message, (B) only presenting one or more alternative words, and (c) presenting both a second alert message and one or more alternative words.
As per claims 3-4, 9-10, and 15-16, the "second alert message" portion is rendered indefinite under interpretation (B), because there would be no antecedent basis for the second alert message. This issue could be remedied by amending the dependent claims to expressly include the optional step: "presenting a second alert message on the user device when the one or more words are determined to be insensitive, wherein the first alert message and the second alert message contain information on bias."
As per claims 5, 11, and 17, the "one or more alternate words" portion is rendered indefinite under interpretation (A), because there would be no antecedent basis for the one or more alternate words. This issue could be remedied by amending the dependent claims to expressly include the optional step: "presenting one or more alternate words for the next word as a suggestion for typing on the user device when the next word is predicted to be insensitive, wherein the one or more alternate words for the next word as the suggestion are not insensitive words."


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen, U.S. PG-Publication No. 2020/0142999 A1, in view of Prabhu, U.S. PG-Publication No. 2016/0294755 A1, further in view of Longe et al., U.S. PG-Publication No. 2005/0169527 A1.

Claim 1
	Pedersen discloses a method for determining sensitivity-based bias of text. Pedersen discloses methods "for classifying text" and "based on its classification, moderating the text … before the text is presented on a client machine(s) of a user(s)." The text is "classified using a machine learning approach that is based on a word embedding process." The method "can be extended to any lass of text for moderating text of any type of speech" and users can "define categories of speech that they do not want to see." Pedersen, ¶ 14; See Also ¶ 18 (inappropriate language or speech classifications include "toxic language, profanity, and/or hate speech").
	Pedersen discloses the method comprising: detecting an input action performed by a user from a plurality of actions, wherein the plurality of actions includes … accessing readable content on the user device. Figures 3A-C illustrate example graphical user interfaces of the method. A user 102 inputs actions to play a video game executing on a client machine 104, wherein the video game access readable content via "an online discussion forum 110 … presented within the GUI 300, thereby enabling the exchange of comments 120 between the user 102 … and other users 102 who may be playing the same video game at the same time (e.g. "in-game chat"). Id. at ¶ 38.
	Pedersen discloses when the input action is accessing the readable content on the user device: determining the readable content to be insensitive by parsing the readable content and feeding the parsed readable content to a machine learning (ML) model, wherein the ML model is trained with insensitive datasets of an adversarial database. The online discussion forum 110 includes "multiple comments 120(1)-(3) that have been classified by [a] text classifier 128." Id. at ¶ 39. Text classifier 128 uses "trained machine learning model(s) 148 … to classify text." The machine learning model 148 is "tasked with classifying the unclassified text as one of multiple class labels." The machine learning model 148 is trained using a corpus of comments 120 (i.e. adversarial database) and human labeling input 142 to determine subsets of comments containing corresponding to the class labels (i.e. insensitive datasets). The human-labeled words identify curse words as profanity, offensive words as hate speech, and violent language as toxic language. Id. at ¶¶ 29-30.
	Further, the output of machine learning model 148 "can … indicate a level of confidence that [a] comment includes text of a particular type of speech or that the text includes a particular type of word." Id. at ¶ 30; See ¶ 46 (word embedding component maps "individual words" from comment corpus 120 to word embedding vectors 134); ¶ 55; 62 (output of model 148 is probability of unclassified text being "a particular type of word"). Since machine learning model 148 is capable of classifying a single word, the method must parse the unclassified text at least on an individual word basis.
	Pedersen discloses presenting a first alert message on the user device before displaying the readable content completely on the user device when the readable content is determined to be insensitive. Figure 3C illustrates an example GUI 314 "indicating that text has been moderated and providing an option for a user to view the moderated text." A text presenter 130 presents a "message informing the user 102 that text has been moderated, and providing the user 102 with an option to provide user input to a 'View Comment' soft button to request to view the moderated text." Id. at ¶ 43.
	Pedersen does not expressly disclose wherein the plurality of actions includes typing one or more words on a virtual keyboard of a user device; when the input action is typing the one or more words on the virtual keyboard of the user device: determining the one or more words to be insensitive by parsing the one or more words and feeding the parsed one or more words to the ML model; predicting that a next word to be suggested is insensitive when the one or more words are determined to be insensitive; and performing at least one of: presenting a second alert message on the user device when the one or more words are determined to be insensitive; and presenting one or more alternate words for the next word as a suggestion for typing on the user device when the next word is predicted to be insensitive
	Prabhu discloses wherein the plurality of actions includes typing one or more words on a virtual keyboard of a user device. Prabhu discloses a "method for detecting messages that may include offensive content" that "may alert a user that a message with offensive content" and provide options for "editing the message." Prabhu, ¶ 21. The user can type one or more words using a keyboard 117 that "may be a default keyboard that was part of the standard software package installed on [an] enhanced user device 110" (i.e. virtual keyboard). Id. at ¶ 23.
	Prabhu discloses when the input action is typing the one or more words on the virtual keyboard of the user device: determining the one or more words to be insensitive by parsing the one or more words and feeding the parsed one or more words to the ML model. The enhanced user device 110 "can analyze [a] message 120 input into text box 114, and determine whether the message includes offensive content," wherein the analysis "determine[s] whether the message 120 includes one or more potentially offensive trigger words" and a "context in which one or more potentially offensive trigger words are used." Id. at ¶ 26. Determining the message sentiment includes using "artificial techniques such as machine learning." Id. at ¶¶ 50; 60; 77; 84; 88; 101. Further the message analysis "may obtain data on a character-by-character basis, a word-by-word basis, or the like" (i.e. parsing). Id. at ¶ 87.
	Prabhu discloses performing at least one of: presenting a second alert message on the user device when the one or more words are determined to be insensitive. Upon detecting that message 120 includes offensive content, "enhanced user device 110 can generate an alert 130 that gives [the user] the opportunity to reconsider whether [he/she] wants to send message 120." Example alert messages can provide a prompt (e.g. FIGS. 1, 3, 5) or provide information and suggested edits (e.g. FIGS. 8, 10). Id. at ¶ 27 (alert 130), ¶ 37 (alert 330), ¶ 66 (alert 530), ¶ 98 (alert 830), ¶¶ 107-108 (selectable icon 1012).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning method of classifying displayed message text of Pedersen to incorporate the machine learning method of classifying typed message text as taught by Prabhu. One of ordinary skill in the art would be motivated to integrate the machine learning method of classifying typed message text into Pedersen, with a reasonable expectation of success, in order to intercept messages including offensive content to prevent "a person transmitting a message in an emotional state that may skew the person's intended message." See Prabhu, ¶¶ 2-3.
	Pedersen-Prabhu does not expressly disclose predicting that a next word to be suggested is insensitive when the one or more words are determined to be insensitive and presenting one or more alternate words for the next word as a suggestion for typing on the user device when the next word is predicted to be insensitive.
	Longe discloses predicting that a next word to be suggested is insensitive when the one or more words are determined to be insensitive and presenting one or more alternate words for the next word as a suggestion for typing on the user device when the next word is predicted to be insensitive. Longe discloses a method "wherein [a] user is presented with one or more alternate interpretations of each keystroke sequence corresponding to a word such that the user can easily select the desired interpretation." Id. at ¶ 147. The method uses a "virtual keyboard." Id. at ¶ 150. In one embodiment, "candidate words that match [an] input sequence are presented to [a] user in a word selection list on the display as each input is received." Selecting one of the proposed interpretations terminates an input sequence, and starts a new input sequence. Id. at ¶ 176; See Also ¶ 195 (when "desired word interpretation of an input sequence has been determined … the system automatically outputs the word"); ¶¶ 240-243 (describing how word choice suggestion list changes while user types). The candidate words are presented alternate words as a suggestion for the next word while typing on the user device.
	Longe discloses that a "word evaluation component … constructs an exact typing object" composed of the user input sequence as a next word suggestion. Specifically, "[p]rior to displaying the exact typing object to the user for selection, [a] selection component compares the exact typing object to a database of offensive objects, each of which is associated with an acceptable alternative object for display, and if a match is found, replaces the exact typing object with the associated acceptable object for presentation to the user." Id. at ¶¶ 36; 103; 222. Accordingly, when a predicted next word is determined to be offensive, and associated alternative word associated with the offensive word is presented in its place.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning method of classifying typed message text of Pedersen-Prabhu to incorporate replacing offensive predicted next words as taught by Longe. One of ordinary skill in the art would be motivated to integrate replacing offensive predicted next words into Pedersen-Prabhu, with a reasonable expectation of success, in order to "filter out the appearance of offensive words which might appear unintentionally in the selection list" of next words. See Longe, ¶ 222.

Claim 2
	Pedersen discloses wherein presenting the first alert message further comprises: receiving user consent before displaying the readable content completely on the user device when the readable content is determined to be insensitive. Figure 3C illustrates an example GUI 314 "indicating that text has been moderated and providing an option for a user to view the moderated text." A text presenter 130 presents a "message informing the user 102 that text has been moderated, and providing the user 102 with an option to provide user input to a 'View Comment' soft button to request to view the moderated text." Pedersen, ¶ 43.

Claim 3
	Pedersen discloses wherein the first alert message and the second message contain information on bias. [NON-FUNCTIONAL DESCRIPTIVE MATERIAL] This limitation has no patentable weight, because it is directed to non-functional descriptive material. This limitation merely conveys meaning of the "information" to a human reader independent of the computer-implemented method. There is no functional relationship between the claimed method and the "information" because the functional programming of the method does not change based on what the "information" represents; these limitations merely describe the data being processed to a human reader. See MPEP 2111.05. In short, the functional programming of the computer-implemented method does not change based on the information comprising a description of bias to a user— the broadest reasonable interpretation of this limitation is a message containing information.
	Nonetheless, Pedersen illustrates a GUI in Figure 3C comprising an area 316 comprising "a message informing the user 102 that text has been moderated." Pedersen ¶ 43. The exemplary message in Figure 3C states that "A COMMENT IN THIS COMMENT THREAD HAS BEEN MODERATED BASED ON YOUR PREFERENCE SETTINGS FOR TEXT MODERATION." Pedersen further discloses that user preference setting for text moderation determine "the types of speech he/she would like moderated" and specify "that he/she does not want to see comments 120 classified as toxic, hate speech, and/or profanity." Id. at ¶ 34. The user preference settings "may indicate a type/class of speech that the user 102 does not wish to see." Id. at ¶¶ 59; 63-64. Accordingly, the message in area 316 indicates to the user that the text contains a type/class/category of biased speech as indicated by user preferences.

Claim 4
	Pedersen discloses wherein the first alert message and the second alert message contain information indicating a category of bias. [NON-FUNCTIONAL DESCRIPTIVE MATERIAL] This limitation has no patentable weight, because it is directed to non-functional descriptive material. This limitation merely conveys meaning of the "information" to a human reader independent of the computer-implemented method. There is no functional relationship between the claimed method and the "information" because the functional programming of the method does not change based on what the "information" represents; these limitations merely describe the data being processed to a human reader. See MPEP 2111.05. In short, the functional programming of the method does not change based on the information comprising a description of a bias category to a user— the broadest reasonable interpretation of this limitation is a message containing information.
	Nonetheless, Pedersen illustrates a GUI in Figure 3C comprising an area 316 comprising "a message informing the user 102 that text has been moderated." Pedersen ¶ 43. The exemplary message in Figure 3C states that "A COMMENT IN THIS COMMENT THREAD HAS BEEN MODERATED BASED ON YOUR PREFERENCE SETTINGS FOR TEXT MODERATION." Pedersen further discloses that user preference setting for text moderation determine "the types of speech he/she would like moderated" and specify "that he/she does not want to see comments 120 classified as toxic, hate speech, and/or profanity." Id. at ¶ 34. The user preference settings "may indicate a type/class of speech that the user 102 does not wish to see." Id. at ¶¶ 59; 63-64. Accordingly, the message in area 316 indicates to the user that the text contains a type/class/category of biased speech as indicated by user preferences.

Claim 5
	Longe discloses wherein the one or more alternate words for the next word as the suggestion are not insensitive words. [NON-FUNCTIONAL DESCRIPTIVE MATERIAL] This limitation has no patentable weight, because it is directed to non-functional descriptive material. This limitation merely conveys meaning of the "alternate words" to a human reader independent of the computer-implemented method. There is no functional relationship between the claimed method and the "alternate words" because the functional programming of the method does not change based on what the "alternate words" represents; these limitations merely describe the data being processed to a human reader. See MPEP 2111.05. This limitation could be re-written as a functional step— for example "wherein the one or more alternate words for the next word as the suggestion are determined to be not insensitive by parsing the one or more words and feeding the parsed one or more words to the ML model." See Spec. 12:14-17 (output of sensitivity classifier and sensitivity language model is presenting whether "the one or more words being insensitive or not").
	Nonetheless, Longe discloses that a "word evaluation component … constructs an exact typing object" composed of the user input sequence as a next word suggestion. Specifically, "[p]rior to displaying the exact typing object to the user for selection, [a] selection component compares the exact typing object to a database of offensive objects, each of which is associated with an acceptable alternative object for display, and if a match is found, replaces the exact typing object with the associated acceptable object for presentation to the user." Longe, ¶¶ 36; 103; 222. Accordingly, an "acceptable alternative object" is a non-offensive word (i.e. not insensitive words).

Claim 6
	Pedersen discloses wherein the adversarial database is populated by: extracting insensitive data from at least one of online social media, online blogs, online news, user mail and online webpages. The corpus of comments 120 are comments collected and maintained by a remote computer system 106 posted by users of a video game platform. Users can "compose messages by entering free form text … and those messages can be sent … and made available to one or more other users 102 (e.g., using direct, one-on-one chat sessions, group chat sessions, posting comments to message boards, etc.)" (e.g. online social media, online blogs). Pedersen, ¶¶ 23; 25.
	Pedersen discloses categorizing the insensitive data based on one of country bias, political bias, entity bias, hate speech and gender bias. Each word in the corpus of comments maps to "features that are used by [a] trained machine learning model(s) 136 to predict clusters of associated text." Id. at ¶ 28. A labeling component 124 "can determine whether text … in a given cluster 138 corresponds to a particular type of word and/or speech." Labels can identify text as profanity, hate speech (i.e. hate speech bias) or labeling violent language as toxic language (i.e. entity bias). Further, "the human labeling input 142 may be used to label any type of speech, not just inappropriate or offensive speech" wherein "any type/;class of speech can be identified in the corpus of comments 120 as a type/class of speech to be moderated." Id. at ¶¶ 29.
	Pedersen discloses creating the insensitive datasets based on the categorized insensitive data. The labeling component 124 "may determine, from the human labeling input 142, that a particular word in a given cluster 138 represents 'toxic' language" and "identify, within the corpus of comments 120, a subset of comments 120 that include text … from the cluster 138 that contains the particular word corresponding to toxic language," wherein the subset of comments is an "insensitive dataset" corresponding to a particular type/class of speech (i.e. category of speech).

Claims 7-12
	Claims 7-12 recite a server system configured to perform the steps of the method recited in claims 1-6. Accordingly, claims 7-12 are rejected as indicated in the rejection of claims 1-6. Pedersen discloses that the method is implemented with a remote computing system 106 (i.e. server) and client machines 104. Pedersen, ¶¶ 19-25; FIG. 1.

Claims 13-18
	Claims 13-18 recite a client system configured to perform the steps of the method recited in claims 1-6. Accordingly, claims 13-18 are rejected as indicated in the rejection of claims 1-6. Pedersen discloses that the method is implemented with a remote computing system 106 (i.e. server) and client machines 104. Pedersen, ¶¶ 19-25; FIG. 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        May 7, 2022